ICJ_137_MaritimeDispute_PER_CHL_2014-01-27_JUD_01_ME_07_FR.txt.                                                                                             112




                                DÉCLARATION DE M. LE JUGE GAJA

                 [Traduction]

                      1. La présente déclaration porte sur la question tranchée par la Cour
                 au premier point du dispositif de l’arrêt.
                      En ce qui concerne la délimitation entre les zones maritimes afférentes
                 aux îles et celles qui sont générées par les côtes continentales, la déclara-
                 tion de Santiago fait référence au parallèle passant par le point où la fron-
                 tière terrestre aboutit en mer (punto en que llega al mar la frontera
                 terrestre). Pour les raisons exposées dans l’opinion dissidente commune,
                 ce même parallèle est également à retenir, suivant la déclaration de San-
                 tiago, lorsque la délimitation concerne les zones maritimes engendrées par
                 les côtes continentales d’Etats adjacents. Il est donc nécessaire de définir
                 le point exact où la frontière terrestre entre le Chili et le Pérou aboutit en
                 mer.
                      2. Le Chili soutient que la Cour n’a pas compétence au titre du pacte
                 de Bogotá pour trancher un différend sur l’interprétation ou l’application
                 du traité de Lima de 1929, qui a établi la frontière terrestre entre les
                 Parties. Elle ne pourrait donc rendre aucune décision qui tendrait à
                 ­
                 ­déterminer le tracé de la frontière terrestre. Pourtant, rien n’empêche
                  la Cour de se référer à ce traité pour définir le point de départ de la
                  ­frontière ­maritime.
                      3. Selon l’article 2 du traité de Lima de 1929, « la frontière entre les
                   territoires du Chili et du Pérou partira d’un point de la côte qui sera
                   appelé « Concordia », à une distance de dix kilomètres au nord du pont de
                   la Lluta » (un punto de la costa que se denominará « Concordia », distante
                   diez kilómetros al Norte del puente del Rio Lluta). En 1930, les membres
                   de la commission mixte bilatérale chargée de la démarcation de la fron-
                   tière reçurent des instructions identiques de la part de leurs gouverne-
                   ments respectifs, avec pour mission de tracer « jusqu’à la côte un arc d’un
                   rayon de dix kilomètres …, dont le centre sera[it] le pont susmentionné »
                   (punto de intersección del arco trazado, con la orilla del mar). Une borne
                   devait être placée « aussi près que possible de la mer mais à l’abri de l’ac-
                   tion destructrice des flots » (lo más próximo al mar posible, donde quede a
                   cubierto de ser destruido por las aguas del océano).

                    Il semble clair, à la lecture de ces textes, que c’était l’intersection de
                 l’arc avec le littoral, et non la borne, qui était considérée comme le point
                 de départ de la frontière terrestre.
                    4. La question qui se pose en l’espèce est celle de savoir si le point de
                 départ de la frontière maritime est constitué par l’intersection de l’arc
                 avec le littoral ou par le point où le parallèle passant par la borne la plus
                 proche de la mer (la « borne no 1 ») croise la laisse de basse mer. Les Par-

                                                                                            113




5 CIJ1057.indb 223                                                                                 1/12/14 08:59

                                       différend maritime (décl. gaja)                         113

                 ties ont des opinions opposées sur la question, le Chili soutenant la
                 seconde solution et le Pérou, la première, et leurs conclusions reflètent
                 cette divergence de vues.
                    Comme nous l’avons déjà vu, le point où la frontière terrestre aboutit en
                 mer et auquel la déclaration de Santiago fait référence pour désigner le
                 parallèle à retenir est le point de départ de la frontière terrestre, soit l’inter-
                 section de l’arc avec le littoral. La position chilienne ne saurait prévaloir
                 que s’il pouvait être démontré que, pour définir la frontière maritime, les
                 Parties avaient convenu d’utiliser le parallèle passant par la borne no 1.
                 Certains éléments de preuve indiquent effectivement que cette borne a
                 servi pour définir la frontière maritime, en particulier dans le contexte de
                 la construction de deux phares dans les années qui ont suivi 1968, lorsque
                 les Parties ont décidé, sur proposition d’une commission bilatérale, de
                 « matérialiser » le parallèle passant par la borne no 1. Cependant, ce choix
                 peut s’expliquer par des raisons d’ordre pratique, compte tenu également
                 de la très faible distance qui sépare ces points. Et rien ne démontre que les
                 Parties se sont entendues pour adopter, en vue de la délimitation de leurs
                 espaces maritimes respectifs, un point de départ différent de celui dont
                 elles avaient convenu dans la déclaration de Santiago, à savoir le point de
                 départ de la frontière terrestre prévu par le traité de Lima.
                    En outre, la coïncidence des points de départ respectifs des frontières
                 terrestre et maritime permet d’empêcher que, ne serait‑ce que pour un
                 segment limité du littoral, un Etat autre que l’Etat côtier ait souveraineté
                 sur la mer territoriale adjacente. Même si une telle situation n’est pas
                 inconcevable, les Etats préfèrent généralement l’éviter dans la pratique.


                                                                       (Signé) Giorgio Gaja.




                                                                                                114




5 CIJ1057.indb 225                                                                                     1/12/14 08:59

